DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “3” has been used to designate both the first object and the second object in Figures 5-7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lever member including more than two push sections as recited in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 7-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiang et al (US 7,749,066).

Re claim 2, Chiang et al disclose an operating lever assembly, comprising: a fastening member (2) including a retaining section (24), a receiving space (21) and at least one locating section (unnumbered shoulder of 2 abutting 141, see Fig 5), and a lever member (1) including at least one mating locating section (141); the at least one mating locating section (141) being used to correspondingly engage with the at least one locating section (unnumbered shoulder of 2 abutting 141, see Fig 5); and the lever member (1) being movably connected to the receiving space (21) of the fastening member (2); or a fastening member including a retaining section and at least one locating section, and a lever member including at least one receiving space and at least one mating locating section; the at least one locating section being used to correspondingly engage with the at least one mating locating section; and the fastening member being movably connected to the receiving space of the lever member.
Re claim 7, the retaining section (24) of the fastening member (2) is releasably fastened to a mating retaining section of an object (see Fig 7).
Re claim 8, the receiving space (21) allows the lever member (1) or the fastening member (2) to move therein when any one of them are moving relative to the other one (A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. see MPEP 2114 II.)
Re claim 9, the locating section (unnumbered shoulder of 2 abutting 141, see Fig 5) is an elastic retaining element and can be caused to elastically move out of, move into or interfere with the mating locating section (141) of the lever member (1) when the fastening member is operated, turned or moved (A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. see MPEP 2114 II.).
Re claim 10, the locating section can (unnumbered shoulder of 2 abutting 141, see Fig 5) be an interfering element or a retaining element, which can be caused to move out of or move into or interfere with the mating locating section (141) of the lever member (1) when the fastening member is operated, turned or moved (A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. see MPEP 2114 II).
Re claim 11, the lever member (1) includes an assembling section (13) for assembling to another object (see Fig 7).
Re claim 12, the lever member (1) includes one (13), two or more push sections for pushing a corresponding push member (52), so that an object assembled to the lever member can be more easily pushed, stopped, opened, closed or turned through leverage using the one, two or more push sections (A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. see MPEP 2114 II).
Re claim 13, wherein the fastening member or the lever member is formed by in-mold injection molding using a mold and a heated molten raw material, which is poured into the mold and is then cooled and molded to form a solid fastening member (The method of making the device is not germane to the patentability of the device itself, see MPEP 2113).
Claim(s) 1-3, 5, 6, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joist (US 2004/0192095).
Joist discloses an operating lever assembly, comprising: a fastening member (11) including a retaining section (13), a receiving space (unnumbered space between 12a and 12b, see Fig 5) and at least one locating section (16), and a lever member (5) including at least one mating locating section (17); and the lever member (5) being movably connected to the receiving space (unnumbered space between 12a and 12b, see Fig 5) of the fastening member (11); or a fastening member including a retaining section and at least one locating section, and a lever member including a receiving space and at least one mating locating section; and the fastening member being movably connected to the receiving space of the lever member.
Re claim 2, Joist discloses an operating lever assembly, comprising: a fastening member (11) including a retaining section (13), a receiving space (unnumbered space between 12a and 12b, see Fig 5) and at least one locating section (16), and a lever member (5) including at least one mating locating section (17); the at least one mating locating section (17) being used to correspondingly engage with the at least one locating section (16); and the lever member (5) being movably connected to the receiving space (unnumbered space between 12a and 12b, see Fig 5) of the fastening member (11); or a fastening member including a retaining section and at least one locating section, and a lever member including at least one receiving space and at least one mating locating section; the at least one locating section being used to correspondingly engage with the at least one mating locating section; and the fastening member being movably connected to the receiving space of the lever member.
Re claim 3, the fastening member (11) or the lever member (5) includes a connecting section (10) for connecting the fastening member (11) and the lever member (5) to each other (see Fig 1a).
Re claim 5, a connecting section (10) provided on one of or between the fastening member (11) and the lever member (5); and the fastening member (11) and the lever member (5) being movably connected to each other via the connecting section (10).
Re claim 6, a movement space (28) provided on one of the fastening member (11) and the lever member (5) and located corresponding to the connecting section (10); and the connecting section (10) being movable within the movement space (28).
Re claim 14, the fastening member (11) or the lever member (5) includes one or more locating sections (16) or mating locating sections (17), respectively, to provide the function of holding the fastening member in place on the lever member when the fastening member is released from an object fastened thereto or is re-fastened to an object to be fastened thereto, or releasing the fastening member from the lever member after the fastening member has been held in place on the lever member when the fastening member is released from an object fastened thereto (A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. see MPEP 2114 II).
Re claim 15, the fastening member (11) or the lever member (5) is movable within the receiving space (unnumbered space between 12a and 12b, see Fig 5) in a rotational motion or in a linear motion (see Fig 5).
Re claim 16, the mating locating section (17) is an elastic retaining element and can be caused to elastically move out of, move into or interfere with the locating section (16) of the fastening member (11) when the fastening member is operated, turned or moved (A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. see MPEP 2114 II).
Allowable Subject Matter
Claims 4 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10686268 	State of the art
US 10070549 	State of the art
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKY A JOHNSON/Primary Examiner, Art Unit 3656